FILED
                             NOT FOR PUBLICATION                               MAR 26 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 MAURICIO GUOLART ROSA,                           No. 07-73433

               Petitioner,                        Agency No. A093-303-008

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Mauricio Goulart Rosa, a native and citizen of Brazil, petitions pro se for

review of an order of the Board of Immigration Appeals (“BIA”) denying his

motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AR/Research
for abuse of discretion the denial of a motion to reconsider, Cano-Merida v. INS,

311 F.3d 960, 964 (9th Cir. 2002), and we review de novo a claim of constitutional

violation in immigration proceedings, Ram v. INS, 243 F.3d 510, 516 (9th Cir.

2001). We deny in part and dismiss in part the petition for review.

        The BIA was within its discretion in denying Rosa’s motion to reconsider

because the motion failed to identify any error of fact or law in the BIA’s April 26,

2007, order. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176,

1180 n.2 (9th Cir. 2001) (en banc). Rosa’s due process claim therefore fails. See

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error for a due process

violation).

       We lack jurisdiction to review the BIA’s April 26, 2007, order dismissing

Rosa’s underlying appeal because the petition for review is not timely as to that

order. See 8 U.S.C. 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




AR/Research                               2                                    07-73433